Citation Nr: 1617056	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  12-07 117	)	DATE	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for a sinus disability, to include as due to exposure to asbestos.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1966 to September 1967, including service in the Republic of Vietnam. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In that rating decision, the RO denied his claims of service-connection for sinusitis, hypertension, and it reopened his claim of service connection for gastroesophageal reflux disease (GERD), originally claimed as duodenitis, and denied it on the merits.  Current jurisdiction of the claims file is exercised by the RO in Cleveland, Ohio.

In May 2014 and February 2015, the Board remanded this claim to the RO, via the Appeals Management Center (AMC).  For the reasons indicated below, the RO/AMC has complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for a sinus disability, to include as due to exposure to asbestos and entitlement to service connection for GERD, to include as secondary to service-connected diabetes, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 

FINDING OF FACT

Hypertension did not manifest in service or within the one year presumptive period, and current hypertension is unrelated to service.

CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 4.104 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  
VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield, 444 F.3d 1328; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in November 2008 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  Thus, the Board finds the duty to notify has been met and no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  

As discussed below, pursuant to the Board's May 2014 remand, an opinion from a VA physician was obtained that is adequate and probative with regard to the claim for service connection for hypertension.

As will be discussed further, the Board finds that the December 2011 and June 2014 VA examinations, together, are sufficient, as they are predicated on consideration of the medical records in the Veteran's claims file, as well as specific examination findings and the Veteran's own contentions.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  Pursuant to the Board's February 2015 remand, the AOJ send the Veteran a letter requesting information allowing VA to request private treatment records, including those from Dr. P.D.  The AOJ sent a November 2015 letter that requested the information regarding the private treatment records from Dr. P.D., and thus complied with the Board's remand instructions in this regard.  As the Veteran did not respond to the letter, the AOJ was not required to take additional action.  38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring claimant to cooperate fully with VA's efforts to obtain federal and non-federal records, including providing identifying information).  

Furthermore, the claim was readjudicated in a December 2015 supplemental statement of the case, which informed the Veteran that no response or medical records from Dr. P.D. were received.  The Veteran submitted an expedited processing form signed and dated by the Veteran's representative, which indicated that the Veteran did not have additional evidence to submit.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Analysis

The Veteran contends that his hypertension is secondary to his diabetes mellitus, and therefore warrants service connection.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the general service connection principles noted above, veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Secondary service connection may be established for a disability that is either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a)-(b); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

VA laws and regulations provide that, if a veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  A veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

VA regulations define hypertension as diastolic blood pressure as predominantly 90mm. or greater, and isolated systolic hypertension as systolic blood pressure predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2014).  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.

On the Veteran's June 1966 induction examination, blood pressure was noted as 132/70.  In an October 1969 VA treatment record, the Veteran's blood pressure was noted as 140/80.  There is no service separation examination of record.  

In a February 1993 private treatment record, the Veteran indicated that he previously had high blood pressure, but did not have it at that time.  

VA treatment records from January 2008 to October 2014 show blood pressure readings with the highest systolic reading of 157 and a highest diastolic reading of 90.  The Veteran's highest diastolic blood pressure of 90mm. was noted in August 2008.  

As the Veteran served in Vietnam, he is presumed to have been exposed to Agent Orange.  Hypertension is not, however, on the list of diseases associated with herbicide exposure and Note 3 to 38 C.F.R. § 3.309(e) provides that ischemic heart disease, which is on the list of such diseases, does not include hypertension. Although the Veteran is therefore not entitled to service connection on a presumptive basis under these provisions, he may nevertheless show that herbicide exposure actually caused his hypertension.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).

There is no evidence of hypertension or high blood pressure in the service treatment records or for many years thereafter, and subsequent medical and lay evidence reflect do not reflect that the Veteran had hypertension.  As previously noted, the Veteran's induction examination and subsequent VA treatment records reflect that the Veteran had not met the criteria for hypertension for VA purposes and only one diastolic blood pressure reading of 90 was shown in August 2008.  Moreover, there was no indication of symptoms within service or the one year presumptive period that were early manifestations of the subsequently diagnosed hypertension.  See 38 C.F.R. § 3.307(c); Traut v. Brown, 6 Vet. App. 495 (1994) (establishing service connection on a presumptive basis does not require that a chronic disease be diagnosed within the applicable time period; rather, symptoms that manifest within this time period may subsequently be determined to have been early manifestations of a chronic disease).  There is thus no basis for a finding of entitlement to service connection for hypertension based on onset in service, manifestation within the one year presumptive period, or continuity of symptomatology.

In a December 2011 VA examination, the Veteran indicated that he was previously diagnosed with hypertension.  The Veteran was unsure of the diagnosis date.  That exam noted a blood pressure reading of 140/80.  The examiner concluded that the Veteran's medical history was absent of three blood pressure readings that met the diagnosis criteria for hypertension.  As such, the examiner concluded that the Veteran's self-report of hypertension was not related to service or his service-connected diabetes mellitus.  In that connection, the examiner opined that the Veteran's hypertension was not caused by or a result of the Veteran's diabetes mellitus because there was no causal relationship between diabetes and hypertension.  The examiner further explained that diabetes was a systemic process that could lead to renal insufficiency and in turn may cause a rise in systemic pressure.  Here, however, the examiner indicated that the Veteran had normal renal function.  She added that most hypertension was a result of increased neural and hormonal activity and common among adults over the age of eighteen.  

In its May 2014 remand, the Board instructed that a new VA examination be conducted and that an opinion be offered as to whether there is at least a 50 percent probability that the Veteran's service connected diabetes mellitus aggravates the Veteran's hypertension.  

In a June 2014 VA examination, the examiner concluded that the Veteran's hypertension was not aggravated beyond the natural progression of the disease by the Veteran's diabetes.  In his rationale, he noted that there was no causal relationship between diabetes and hypertension.  The examiner explained that renal dysfunction could be caused by both conditions which in turn may cause a rise in systemic blood pressure, but the Veteran had a normal renal function.  Thus, the examiner opined that the Veteran's hypertension was not aggravated beyond its natural progression by diabetes.  In addition, an October 2014 VA disability benefits questionnaire contained the question of whether the Veteran's diabetes mellitus caused or aggravated any other conditions and the VA examiner did not check the box for hypertension.   The VA examiner thus indicated that he concluded that the Veteran's service connected diabetes mellitus did not likely cause or aggravate his hypertension.  

The Board finds that the opinions were adequate and substantially complied with the Board's remand instructions.  See Donnellan v. Shinseki, 24 Vet. App. 167 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall) (citing Dyment v. West, 13 Vet. App. 141 (1999)).  Substantial compliance with the terms of a remand is shown when the Secretary's actions "resolve the issue that required the remand order."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment, 13 Vet. App. at 146-47.  Here, the June 2014 and October 2014 opinions resolved the issue that required the remand order.  The opinions found that the Veteran's service connected diabetes mellitus did not likely cause or aggravate his hypertension.  Reading these statements in conjunction with the evidence of record including the December 2011 VA examination, they indicate that the claimed hypertension based on the Veteran's self-report was not related to service or caused by or aggravated by the Veteran's service connected diabetes, as the Veteran's medical history did not reflect a diagnosis of hypertension.  See Acevedo v. Shinseki, 25 Vet. App. 286 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  See also Monzingo v. Shinseki, 26 Vet. App. 97 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate).  The December 2011 opinion accurately indicated that the Veteran had not been diagnosed with hypertension, as the Veteran's history was absent of three systolic and/or diastolic blood pressure readings that met the diagnosis criteria for hypertension, and discussed the fact that the Veteran's normal renal function reflected that there was no relationship between the diabetes and hypertension.  This opinion is entitled to some probative weight.  There is no contrary medical opinion in the evidence of record.

The Board must also consider the lay statements of the Veteran.  The Veteran is competent to report a contemporaneous medical diagnosis and attest to symptoms related to his high blood pressure.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board finds the specific and mostly normal blood pressure readings for many years post service to be of greater probative weight than the Veteran's later statements indicating symptoms and diagnoses of hypertension.

In addition, to the extent that the Veteran contends that his hypertension is related to service, such determination is an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Veteran's statements are therefore not competent in this regard.  To the extent that they are competent, the Board finds that the probative opinions of the December 2011, June 2014, and October 2014 VA examinations are of greater probative weight than the lay statements of the Veteran.  

The Board additionally notes that the VA has recognized that there is limited or suggestive evidence of an association between hypertension and Agent Orange exposure.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20308, 20309-10 (Apr. 11, 2014).  The Veteran's primary argument on appeal has been that his hypertension is secondary to his service connected diabetes.  To the extent that he argues or the evidence raises the contention that hypertension is related to service, However, in the current case, as discussed in detail above, the Board finds that the December 2011 VA examiner's opinion of a lack of a relationship between hypertension and service, which would include presumed Agent Orange exposure, is of greater probative weight than the more general limited or suggestive evidence of an association between hypertension and Agent Orange exposure.

The weight of the evidence is thus against manifestation of hypertension in service, within the one year presumptive period, and is against a relationship between hypertension and service, either on a continuity of symptomatology basis or otherwise.  Accordingly, the preponderance of the evidence is against the claim of entitlement to service connection for hypertension.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.





ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, is denied.


REMAND

The Veteran's service connection claims for a sinus condition and GERD must be remanded for further development.  These claims have been remanded multiple times for VA examinations and opinions but, unfortunately, none have been adequate to decide the claims.  

The Veteran contends that his current sinus condition is due to asbestos exposure while in service.  He also stated that his sinus condition began in service and has continued since.  Exposure to asbestos during military service has been conceded by the VA as the Veteran served as a mechanic in Vietnam, which the RO has determined is an occupation that is shown to have exposure to asbestos.  

Service treatment records reflect that the Veteran was treated for a head/chest cold in November 1966 and green phlegm in December 1966.  There is no service separation examination of record.  

The Veteran submitted private treatment records in September 2015, which reflects that the Veteran underwent a septoplasty and endoscopic sinus surgery.  The Veteran was diagnosed with left moderate septal deflection with obstruction of the airway, as well as left chronic sinuses with mucosal thickening, left maxillary sinus.  

January 2008 and March 2009 VA treatment records show that the Veteran was assessed with chronic sinusitis.  

The Board's February 2015 remand directed the examiner to determine the nature and etiology of the Veteran's sinus condition and to consider his in-service exposure to asbestos.  The Board finds inadequate compliance with the remand instructions as the examiner failed to consider the Veteran's in-service exposure to asbestos in rendering an opinion.  See Stegall, 11 Vet. App. 268 (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Thus, a new medical opinion is necessary to address the Veteran's claim of service connection.  See Barr, 21 Vet. App. 303.

Regarding the Veteran's claim of service connection for GERD, the Board notes that the May 2015 VA examiner opined that the Veteran's GERD was less likely than not proximately due to or the result of the Veteran's service.  He stated that despite the Veteran's diagnosis of duodenal irritation in 1969, there was no evidence of a nexus to the Veteran's current symptoms.  The VA examiner, however, failed to provide a rationale and did not consider the Veteran's complaints of heart burn and nausea of four years duration (during service) as noted in an October 1969 VA treatment record, and as required by the Board's February 2015 Remand.  See Stegall, 11 Vet. App. 268; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim of service connection could be proven"); Dalton v. Nicholson, 21 Vet. App. 23 (2007) ("the medical examiner cannot rely on the absence of medical records corroborating that injury to conclude that there is no relationship between the appellant's current disability and his military service.").  As such, the examiner must opine as to whether the disorder is related to his time on active duty, and must consider the Veteran's statements made in the October 1969 VA treatment record.  See 38 U.S.C.A. § 5103A(d).

Further, in addressing whether the Veteran's GERD was caused by the Veteran's service connected diabetes mellitus, the examiner stated that there was no evidence of a diabetes related GERD diagnosis in his treatment records without providing a rationale.  Although the opinion references an October 2014 disability benefits questionnaire, that record does not provide a rationale.  This opinion is therefore inadequate because it relies solely on the absence of medical evidence in the record and failed to provide a rationale.  See Dalton, 21 Vet. App. 23. 

Accordingly, the claims for entitlement to service connection for a sinus disability, to include as due to exposure to asbestos and entitlement to service connection for GERD, to include as secondary to service-connected diabetes are REMANDED for the following action:

1.  Obtain all treatment records from the VA Medical Center in Newark, Ohio, since February 2015, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them. 

2.  Return the claims file to an appropriate specialist physician to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the physician or otherwise required by the evidence.)  The physician should review the electronic records contained in VBMS and the Virtual VA system, including a copy of this remand.  The physician should determine the following:

(a) Whether is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's current sinus disability is etiologically related to the Veteran's military service, to specifically include asbestos exposure.  

The physician should specifically discuss the Veteran's conceded exposure to asbestos, complaints of a head/chest cold in November 1966, and complaints of green phlegm in December 1966.  The physician should also discuss the February 1993 private treatment record that diagnosed the Veteran with a chronic sinus disease.

The physician should review all new evidence of record, including the statements made by the Veteran, and provide an opinion. 

A complete rationale should accompany any opinion provided.

The physician is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

3.  Return the claims file to an appropriate specialist to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the physician or otherwise required by the evidence.)  The physician should review the electronic records contained in VBMS and the Virtual VA system, including a copy of this remand.  

The physician should determine the following:

(a) Whether the Veteran's GERD is at least as likely as not (a 50 percent or greater probability) etiologically related to the Veteran's military service.  The physician should specifically discuss the Veteran's complaints of heart burn and nausea of four years duration as shown in the October 1969 VA treatment record.

(b) Whether the Veteran's GERD was either (i) caused or (ii) aggravated by the Veteran's service-connected diabetes mellitus.

A complete rationale should accompany any opinion provided.

The physician is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

4.  After the above action is completed, readjudicate the claims.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


